Name: Commission Regulation (EC) No 405/1999 of 24 February 1999 amending Regulation (EC) No 328/1999 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities 25. 2. 1999L 49/26 COMMISSION REGULATION (EC) No 405/1999 of 24 February 1999 amending Regulation (EC) No 328/1999 suspending the buying-in of butter in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular the first subparagraph of Article 7a(1) and Article 7a(3) thereof, Whereas Commission Regulation (EC) No 328/1999 (3) suspended the buying-in of butter in certain Member States; Whereas, as a result of an error, the text of the Regulation does not correspond to the measures submitted for the opinion of the Committee; whereas Regulation (EC) No 328/1999 should be corrected, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 328/1999 is amended as follows: 1. The third recital should read as follows: Whereas Commission Decision 1999/118/EC (*) suspends buying-in of butter in certain Member States; whereas information on market prices shows that the condition laid down in Article 1(3) of Regulation (EEC) No 1547/87 is no longer met in Ireland, Italy and Spain; whereas the list of Member States in which that suspension applies must be adjusted accordingly; (*) OJ L 34, 9.2.1999, p. 19.' 2. Article 1 should read as follows: Article 1 Buying-in of butter by invitation to tender as provided for in Article 1(3) of Regulation (EEC) No 777/87 is hereby suspended in Belgium, Denmark, Germany, Greece, France, Luxembourg, the Netherlands, Austria, Portugal, Finland, Sweden, Great Britain and Northern Ireland.' Article 2 This Regulation shall enter into force on 25 February 1999. It shall apply from 13 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 40, 13. 2. 1999, p. 21.